


110 HR 4222 IH: To amend title I of the Employee Retirement Income

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4222
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Ways and Means and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974, the Internal Revenue Code of 1986, and title XXII of the
		  Public Health Service Act to extend COBRA benefits for certain TAA-eligible
		  individuals and PBGC recipients.
	
	
		1.Extension of COBRA benefits
			 for certain TAA-eligible individuals and PBGC recipients
			(a)ERISA
			 amendmentsSection 602(2)(A)
			 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1162(2)(A))
			 is amended—
				(1)by moving clause
			 (v) to after clause (iv) and before the flush left sentence beginning with
			 In the case of a qualified beneficiary;
				(2)by striking
			 In the case of a qualified beneficiary and inserting the
			 following:
					
						(vi)Special rule for
				disabilityIn the case of a
				qualified beneficiary
						;
				and
				(3)by redesignating
			 clauses (v) and (vi), as amended by paragraphs (1) and (2), as clauses (viii)
			 and (ix) and by inserting after clause (iv) the following new clauses:
					
						(v)Special rule for
				PBGC recipientsIn the case of a qualifying event described in
				section 603(2) with respect to a covered employee who (as of such qualifying
				event) has a nonforfeitable right to a benefit any portion of which is to be
				paid by the Pension Benefit Guaranty Corporation under title IV,
				notwithstanding clause (i) or (ii), the date of the death of the covered
				employee, or in the case of the surviving spouse or dependent children of the
				covered employee, 36 months after the date of the death of the covered
				employee.
						(vi)Special rule
				for TAA-eligible individualsIn the case of a qualifying event described
				in section 603(2) with respect to a covered employee who is (as of the date
				that the period of coverage would, but for this clause or clause (vii),
				otherwise terminate under clause (i) or (ii)) a TAA-eligible individual (as
				defined in section 605(b)(4)(B)), the period of coverage shall not terminate by
				reason of clause (i) or (ii), as the case may be, before the later of the date
				specified in such clause or the date on which such individual ceases to be such
				a TAA-eligible individual.
						(vii)Special rule
				for certain TAA-eligible individualsIn the case of a qualifying event described
				in section 603(2) with respect to a covered employee who is (as of the date
				that the period of coverage would, but for this clause or clause (vi),
				otherwise terminate under clause (i) or (ii)) a TAA-eligible individual (as
				defined in section 605(b)(4)(B)) and who (as of such qualifying event) has
				attained age 55 or has completed 10 or more years of service with the employer,
				clauses (i) and (ii) shall not
				apply.
						.
				(b)IRC
			 amendmentsClause (i) of
			 section 4980B(f)(2)(B) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 In the case of a qualified beneficiary and inserting the
			 following:
					
						(VI)Special rule
				for disabilityIn the case of
				a qualified beneficiary
						,
				and
				(2)by redesignating
			 subclauses (V) and (VI), as amended by paragraph (1), as subclauses (VIII) and
			 (IX) and by inserting after clause (IV) the following new subclauses:
					
						(V)Special rule for
				PBGC recipientsIn the case of a qualifying event described in
				paragraph (3)(B) with respect to a covered employee who (as of such qualifying
				event) has a nonforfeitable right to a benefit any portion of which is to be
				paid by the Pension Benefit Guaranty Corporation under title IV of the Employee
				Retirement Income Security Act of 1974, notwithstanding subclause (I) or (II),
				the date of the death of the covered employee, or in the case of the surviving
				spouse or dependent children of the covered employee, 36 months after the date
				of the death of the covered employee.
						(VI)Special rule
				for TAA-eligible individualsIn the case of a qualifying event described
				in paragraph (3)(B) with respect to a covered employee who is (as of the date
				that the period of coverage would, but for this subclause or subclause (VII),
				otherwise terminate under subclause (I) or (II)) a TAA-eligible individual (as
				defined in paragraph (5)(C)(iv)(II)), the period of coverage shall not
				terminate by reason of subclause (I) or (II), as the case may be, before the
				later of the date specified in such subclause or the date on which such
				individual ceases to be such a TAA-eligible individual.
						(VII)Special rule
				for certain TAA-eligible individualsIn the case of a qualifying event described
				in paragraph (3)(B) with respect to a covered employee who is (as of the date
				that the period of coverage would, but for this subclause or subclause (VI),
				otherwise terminate under subclause (I) or (II)) a TAA-eligible individual (as
				defined in paragraph (5)(C)(iv)(II)) and who (as of such qualifying event) has
				attained age 55 or has completed 10 or more years of service with the employer,
				subclauses (I) and (II) shall not
				apply.
						.
				(c)PHSA
			 amendmentsSection 2202(2)(A)
			 of the Public Health Service Act (42 U.S.C. 300bb–2(2)(A)) is amended—
				(1)by striking
			 In the case of a qualified beneficiary and inserting the
			 following:
					
						(v)Special rule for
				disabilityIn the case of a
				qualified beneficiary
						;
				and
				(2)by redesignating
			 clauses (iv) and (v), as amended by paragraph (1), as clauses (vi) and (vii)
			 and by inserting after clause (iii) the following new clauses:
					
						(iv)Special rule
				for TAA-eligible individualsIn the case of a qualifying event described
				in section 2203(2) with respect to a covered employee who is (as of the date
				that the period of coverage would, but for this clause or clause (v), otherwise
				terminate under clause (i) or (ii)) a TAA-eligible individual (as defined in
				section 2205(b)(4)(B)), the period of coverage shall not terminate by reason of
				clause (i) or (ii), as the case may be, before the later of the date specified
				in such clause or the date on which such individual ceases to be such a
				TAA-eligible individual.
						(v)Special rule for
				certain TAA-eligible individualsIn the case of a qualifying event described
				in section 2203(2) with respect to a covered employee who is (as of the date
				that the period of coverage would, but for this clause or clause (iv),
				otherwise terminate under clause (i) or (ii)) a TAA-eligible individual (as
				defined in section 2205(b)(4)(B)) and who (as of such qualifying event) has
				attained age 55 or has completed 10 or more years of service with the employer,
				clauses (i) and (ii) shall not
				apply.
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to periods of coverage which would (without regard to
			 the amendments made by this section) end on or after January 1, 2008.
			
